Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “the valve housing being clamped between the valve plate and the fixing part” in claim 41, wherein the valve plate has a coupling device for rotationally fixed coupling with a tool or holder during friction welding of the valve plate with the container” in claim 39, and “wherein the container has a coupling portion for rotationally fixed coupling with a tool or holder during friction welding of the valve plate with the container” in claim 53. The closest prior arts are Franz (US PG PUB 2015/0197392), Fuehrer (US PN 5,573,043), and Seling (US PG PUB 2015/0034682). None of the prior arts disclose the subject matter recited in the claim regarding the valve plate, the fixing part, and the welding arrangement between the valve and the container. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 41-45 (renumbered as 1-5), 47-50 (renumbered as 6-9), 52-54 (renumbered as 10-12), and 62-73 (renumbered as 13-24) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754